ON MOTION FOR REHEARING

POLEN, Judge.
We grant appellee’s motion for rehearing. After reviewing the motion, appellant’s response, and the record, we withdraw our previously issued opinion dated March 27, 1996, and affirm the appeal on all issues.
Previously, we found that the trial court erred by ordering Mr. Ervin to pay an amount of child support which we believed deviated more than 5% from the statutory guidelines of section 61.30, Florida Statutes. While we held that such an award was permissible, we found that the trial court made such an award without making the written findings required by the statute.
Upon further consideration, we find that the trial court did not deviate more than 5% from the statutorily prescribed minimum. In the amended final judgment, the court found the husband’s net monthly income to equal $1,503.00 and the wife’s net monthly income to equal $1,804.00. These combined incomes equal $3,307.00, which translates into $701.00 of minimum child support under the guidelines. Mr. Ervin’s statutory percentage equals $486.00, to which the court added $21.00 for half of the child’s monthly health care premium. Mr. Ervin’s total monthly support equals $507.00. This amount reached by the trial court is correct, and as such there is no error.
In this court’s previous opinion, we found the combined monthly income to equal $2,916.00, a number based on the trial court’s initial final judgment. Appling the statutory formula to that number, we found the court deviated more than 5% from the statutory guidelines without written reasons. Upon review, this was error that we correct with this opinion.
We therefore affirm the amended final judgment on all counts.
GLICKSTEIN and KLEIN, JJ., concur.